Appeal from an order of the Surrogate’s Court of Saratoga County (Brown, S.), entered May 8, 1981, which denied petitioner’s motion to require respondent to file an answer. Decedent, a resident of Saratoga County, died intestate on February 4, 1980. Thereafter, pursuant to SCPA 2103, petitioner Robert Sudduth, as administrator of the estate of Ida Coon, commenced a proceeding to discover certain property allegedly withheld from the estate by respondent Helen V. Price. Consequently, on January 6, 1981, an inquiry was held by the Surrogate’s Court. The testimony at this inquiry revealed the existence of a checking account, two savings accounts and a certificate of deposit created by decedent under the joint names of decedent and respondent. Respondent claimed ownership of the bank accounts anql certificate of deposit as the surviving joint tenant. After the inquiry, petitioner moved for an order directing respondent to file an answer to the petition. Surrogate’s Court denied the motion upon its finding that petitioner had failed to produce evidence establishing an issue of fact as to the title of the jointly held property. This appeal ensued. The order appealed from must be reversed. It is established that if, as occurred here, the respondent in a discovery proceeding appears at the inquiry and claims title to the property in question, he must file a verified answer (SCPA 2104, subds 1, 2; see, also, 3 Warren’s Heaton, Surrogates’ Courts [6th ed], § 236, par 4, pp 41-72, 41-74). After an answer is served, the matter may be placed on the calendar for a trial with respect to any issues of title (SCPA 2104, subd 1; cf. Matter of Paris, 32 Mise 2d 427). Order reversed, on the law, without costs, motion granted, and respondent directed to file an answer within 10 days after service of a copy of the *967order to be entered hereon with notice of entry. Kane, J. P., Mikoll, Yesawich, Jr., Weiss and Levine, JJ., concur.